Citation Nr: 1646523	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, mood disorder, cognitive
disorder, depressive disorder polysubstance dependence, and personality disorder.

2.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture with degenerative joint disease (DJD) and status-post subtalar joint (STJ) arthrodesis since March 19, 2010, except for the period from May 4, 2012, to August 31, 2012.


REPRESENTATION

Appellant represented by:	Robert W. Gilliken, II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1969 to January 1972 and from December 1973 to December 1980. He served in the Republic of Vietnam and his military decorations include a Bronze Star Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Roanoke, Virginia, Regional Office (RO). In September 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In February 2012, the Veteran was informed that the Veterans Law Judge who had conducted his hearing was no longer employed with the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In February 2012, the Veteran indicated that he did not want an additional Board hearing. In April 2012 and in May 2014, the Board remanded the issues on appeal to the RO for additional action.

The issue of an increased rating for the Veteran's left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was caused by in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

In July 2010, VA found that the Veteran was in fear of hostile military or terrorist activity while stationed in Vietnam and conceded that he had an in-service stressor. 

VA treatment records state that the Veteran has been diagnosed with PTSD. In March 2014, the Veteran underwent traumatic stress testing at a VA medical center. The psychologists who performed the testing wrote, "The [V]eteran reported that while in Vietnam he witnessed a civilian killed in a firefight and that this image comes back to him frequently. The [V]eteran was assessed for PTSD using this event and met full criteria. It should be noted that the [V]eteran indicated that he experienced many other potentially traumatic events but did not disclose these to the writer. Therefore, it is unclear if the stressor of witnessing the civilian killed is fully responsible for his PTSD symptoms or if another event may be at least partially responsible. Due to a lack of clarity regarding the primary stressor, a provisional diagnosis of [PTSD] was given." In an October 2014 VA treatment record, a VA clinical psychologist wrote the Veteran was experiencing symptoms related to his military service and diagnosed him with PTSD. 

The Veteran has been afforded four VA PTSD examinations, the most recent of which was conducted in December 2015. The examiners all stated that the Veteran did not meet the criteria for a PTSD diagnosis because he did not describe sufficient in-service stressors, although he did exhibit PTSD symptoms. None of the VA examiners discussed the Veteran's VA treatment records indicating a diagnosis of PTSD. Therefore, these examinations are of low probative value. 

The Veteran has been diagnosed by a VA clinical psychologist with PTSD caused by in-service stressors. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for PTSD is granted.


REMAND

Remand is necessary to obtain additional VA medical examinations and opinions. A March 2013VA treatment record indicates that the Veteran underwent tendon reconstruction in his left ankle and an October 2013 VA treatment record indicates that the Veteran underwent nerve conduction testing and had decreased nerve conduction velocities associated with the ankle. The December 2015 VA examination did not address whether the Veteran's service-connected ankle disability includes additional components beyond limitation of motion and a surgical scar and did not address either the tendon reconstruction or the nerve conduction test results.

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to obtain an opinion as to all residuals of his left ankle fracture and STJ fusion. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should determine all residuals of the Veteran's left ankle fracture and STJ fusion and perform complete VA medical examinations to determine the current nature of all residuals.

The examiner's attention is drawn to the following:

*September 2011 Board hearing testimony where the Veteran described his left ankle disability symptoms.

*VA treatment records dated between April 2012 and October 2015 indicating the Veteran was regularly seen for ankle pain, was prescribed pain medication, and had an unsteady gait.

*VA treatment records related to May 2012 STJ fusion. VBMS Entries 9/6/12, 9/10/12, 4/23/13. 

*VA treatment records related to March 2013 left ankle tendon reconstruction. 

*October 2013 VA nerve conduction test.

*March 2014 VA neuropsychology consult noting that the Veteran had an unsteady gait and instability.

*October 2015 VA treatment record stating that the Veteran reported discoloration in the outer portion of his left ankle and that it was worsening.

*December 2015 VA ankle examination.

2.  Readjudicate the issue on appeal, including providing separate compensable ratings as indicated by the above VA medical examinations. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


